              Case 2:18-mj-00152-EFB Document 94 Filed 03/07/19 Page 1 of 5

 1 McGREGOR W. SCOTT
   United States Attorney
 2 AUDREY B. HEMESATH
   HEIKO P. COPPOLA
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5
   CHRISTOPHER J. SMITH
 6 Acting Associate Director
   JOHN RIESENBERG
 7
   Trial Attorney
 8 Office of International Affairs
   Criminal Division
 9 U.S. Department of Justice
   1301 New York Avenue NW
10 Washington, D.C. 20530
   Telephone: (202) 514-0000
11
   Attorneys for Plaintiff
12 United States of America

13

14
                                 IN THE UNITED STATES DISTRICT COURT
15
                                    EASTERN DISTRICT OF CALIFORNIA
16

17   IN THE MATTER OF THE EXTRADITION                    CASE NO. 2:18-MJ-152 EFB
     OF OMAR ABDULSATTAR AMEEN TO
18   THE REPUBLIC OF IRAQ                                UNITED STATES’ RESPONSE TO OMAR
                                                         AMEEN’S REQUEST FOR COURT APPROVAL
19                                                       OF SUBPOENAS FOR REFUGEE DOCUMENTS
                                                         PURSUANT TO 18 U.S.C. § 3191
20

21

22
                To date, counsel for Omar Ameen have sought this Court’s assistance in obtaining the
23

24 following information as part of their investigation into the facts of the murder which underlies Iraq’s

25 extradition request:

26                 His full file in the possession of Turkish authorities at the immigration office in Mersin,
27                  Turkey (CR 29);

28                 All “usage records” held by the company Turkcell associated with his Turkish cell phone

                                                          1
30
                Case 2:18-mj-00152-EFB Document 94 Filed 03/07/19 Page 2 of 5

 1                   number, between May 2014 and August 2014, for all calls, texts, and data, including
                     location information (CR 41);
 2
                    All “iCloud, iTunes, and any other Apple information” associated with his Apple account
 3
                     from April 2012 to November 2014 (CR 44);
 4
                    Facebook content and non-content associated with his Facebook account from May 1,
 5                   2014, to August 31, 2014 (id.);

 6                  Skype content and non-content associated with his Skype account, unbounded by any
                     date range or other temporal restriction (id.);
 7

 8                  WhatsApp content and non-content associated with his Turkish cell phone number,
                     unbounded by any date range or other temporal restriction (id.);
 9
                    Yahoo content and non-content associated with his three Yahoo accounts from May 1,
10                   2014, to August 31, 2014 (id.);
11                  Subscriber and content information associated with a Facebook account relating to ISIS
                     social-media traffic (CR 61);1 and
12

13                  Subscriber and transactional information associated with a Twitter account disseminating
                     ISIS messages, unbounded by any date range or other temporal restriction (CR 65).2
14
     They now request that this Court authorize another set of subpoenas pursuant to 18 U.S.C. § 3191 for his
15
     “entire” file or files, and all associated communications (including communications with agencies of the
16

17

18          1
               Counsel for Omar Ameen sought judicial approval to subpoena this information from Facebook
     pursuant to the Stored Communications Act (“SCA”), 18 U.S.C. § 2701, et. seq. Counsel asserted that
19   the Federal Public Defender’s Office is a “governmental entity” as defined in the SCA, which would
     make disclosure of this otherwise-protected information lawful. That assertion is incorrect. The Federal
20   Public Defender is not a “governmental entity” pursuant to SCA’s statutory scheme. United States v.
     Amawi, 552 F. Supp. 2d 679, 680 (S.D. Ohio 2008) (“‘Governmental entity’ is defined in 18 U.S.C.
21   § 2711(4) as ‘a department or agency of the United States or any State or political subdivision thereof.’
     The judiciary is not a department or agency of the United States; thus, the judiciary and its components,
22   including the Federal Public Defender cannot obtain a court order under § 2703(d).”); see also United
     States v. Pierce, 785 F.3d 832, 842 (2d Cir. 2015) (“[T]he SCA provides that a governmental entity may
23   require electronic communication service and remote computing service providers to disclose the
     contents of wire and electronic communications, and records and other information pertaining to a
24   subscriber or customer . . . . The SCA does not, on its face, permit a [criminal] defendant to obtain such
     information.”) (brackets, citations, and internal quotation marks omitted); United States v. Nix, 251 F.
25   Supp. 3d 555, 559 (W.D.N.Y. 2017) (SCA “does not permit a defendant in a criminal case to subpoena
     the content of a Facebook or Instagram account”); United States v. Wenk, 319 F. Supp. 3d 828, 829
26   (E.D. Va. 2017) (granting Google’s motion to quash subpoena by defendant for information associated
     with his own e-mail accounts, finding that “under the SCA a criminal defendant cannot couple user
27   consent and a court ordered subpoena to compel disclosure from a provider”).
             2
28             See n.1, supra.

                                                         2
30
                Case 2:18-mj-00152-EFB Document 94 Filed 03/07/19 Page 3 of 5

 1 U.S. government and the government of Turkey), held by the International Catholic Migration

 2 Commission, the International Organization for Migration, and the U.S. Conference of Catholic

 3
     Bishops. CR 74.
 4
            The sole provision in the extradition statutes permitting the issuance of subpoenas, 18 U.S.C.
 5
     § 3191, contains a materiality requirement. A fugitive must show that he or she “cannot safely go to
 6

 7 trial without” the subpoenaed witnesses “whose evidence is material to his defense.” It has been

 8 established for well over a century that:

 9                  The phrase . . . that he (the accused) cannot safely go to trial without
                    them[] ([the] witnesses) cannot be construed as giving a right to a full trial
10                  in violation of treaty stipulations; but it must be confined to such a
11                  preliminary hearing only as was already allowable under the existing
                    practice . . . such as is appropriate to a hearing having reference only to a
12                  commitment for future trial.

13 In re Wadge, 15 F. 864, 866 (S.D.N.Y. 1883) (internal quotation marks omitted) (cited with approval in

14
     Charlton v. Kelly, 229 U.S. 447, 461 (1913)), aff’d In re Wadge, 16 F. 332, 334 (C.C.S.D.N.Y. 1883)
15
     (upholding extradition court’s refusal to grant an adjournment to enable the accused to procure
16
     depositions from abroad to raise an alibi defense).3
17
            This interpretation of “materiality” in 18 U.S.C. § 3191 accords with the nature of an extradition
18

19 proceeding pursuant to 18 U.S.C. § 3184: a limited and preliminary hearing designed to determine

20 simply whether the treaty requirements have been met, and whether the requesting country has

21 submitted sufficient items to establish probable cause that a fugitive should be held over for a future trial

22
     abroad.4 As the government has previously explained, a fugitive’s evidence going to affirmative
23
            3
24             See also, e.g., Jimenez v. Aristeguieta, 311 F.2d 547, 556-57 (5th Cir. 1962) (applying 18
     U.S.C. § 3191’s materiality standard by reference to the limited nature of an extradition proceeding and
25   the restrictions on a fugitive’s evidence); Gallina v. Fraser, 177 F. Supp. 856, 868-69 (D. Conn. 1959)
     (applying standard by reference to the extradition proceeding).
26           4
               Of course, eyewitness identification of an offender is almost always more than sufficient to
     establish probable cause to hold a defendant (or an international fugitive) over for trial. See, e.g., Luna-
27   Ruiz v. Barr, No. 17-55803, No. 17-55804, 2019 WL 719114, at *2 (9th Cir. Feb. 20, 2019) (describing
     two eyewitness identifications as “ample competent evidence to support the magistrate judge’s
28   determination that there was probable cause”); In re Extradition of Luna-Ruiz, No. CV-13-5059-VAP

                                                            3
30
               Case 2:18-mj-00152-EFB Document 94 Filed 03/07/19 Page 4 of 5

 1 defenses, such as alibi, is inadmissible in extradition proceedings. See, e.g., Santos v. Thomas, 830 F.3d

 2 987, 993 (9th Cir. 2016) (en banc) (“an individual contesting extradition may not, for example, present

 3
     alibi evidence, facts contradicting the government’s proof, or evidence of defenses like insanity, as this
 4
     tends to call into question the credibility of the government’s offer of proof”) (emphasis added); Hooker
 5
     v. Klein, 573 F.2d 1360, 1368 (9th Cir. 1978) (“[T]he extraditing court properly may exclude evidence
 6

 7 of alibi . . . . Because of the limited function of an extradition proceeding and the limited participation

 8 permitted of the fugitive, the order [of extraditability] does not reflect a consideration of all the merits of

 9 the case.”); Desmond v. Eggers, 18 F.2d 503, 506 (9th Cir. 1927) ( “Under the treaty and the act of

10 Congress it was incumbent on the Canadian government to produce evidence of criminality only, and

11
     this it did by presenting the affidavits of two witnesses, who testified positively and unequivocally that
12
     the appellee committed the crime charged in their presence in British Columbia on a given date.
13
     Manifestly testimony tending to show that the appellee was not in British Columbia on that date would
14

15 necessary tend to contradict the testimony of these witnesses.”); see also, e.g., Eain v. Wilkes, 641 F.2d

16 504, 512 (7th Cir. 1981) (denying fugitive’s claim that the “magistrate’s rejection of statements claiming

17 that petitioner was in Ramallah on the day of the bombing” was error, holding “this evidence also is a

18
     matter for consideration at the trial, not the extradition hearing”).
19
            The evidence sought by the letters rogatory and subpoenas can only be construed as an attempt to
20
     raise such an impermissible defense. Indeed, Omar Ameen’s counsel could continue to investigate this
21
     matter indefinitely – and thereby thwart the United States’ treaty obligations – by seeking them in
22

23 endless numbers, always representing to this Court that their efforts to demonstrate his innocence were

24 just around the corner. While the government raised these concerns in response to Omar Ameen’s

25 request for a letter rogatory (CR 32) and at the February 4, 2019, hearing in this matter (Transcript at 29-

26
27 (AJW), 2014 WL 1089134, at *7 (C.D. Cal. Mar. 19, 2014) (“The statement of even a single eyewitness
   identifying the accused can establish probable cause even if the witness’s credibility is open to
28 question.”) (citing Barapind v. Enomoto, 400 F.3d 744, 752 (9th Cir. 2005)).

                                                            4
30
                Case 2:18-mj-00152-EFB Document 94 Filed 03/07/19 Page 5 of 5

 1 31, 41), it does so again here, in light of his counsels’ ongoing attempts to turn these extradition

 2 proceeding into a “capital murder” case and an inappropriate referendum on his guilt or innocence.5

 3
     Counsel may certainly continue any investigation they deem appropriate to prepare their client for trial
 4
     abroad on the merits, but the extradition hearing should not be further delayed on account of their efforts
 5
     to collect inadmissible evidence.
 6

 7          Accordingly, the government files this response reasserting its position and opposing the most

 8 recent request for subpoenas (CR 74).

 9

10    Dated: March 7, 2019                                    McGREGOR W. SCOTT
                                                              United States Attorney
11

12                                                     By: /s/ John D. Riesenberg
                                                           JOHN D. RIESENBERG
13                                                         Trial Attorney
                                                           CHRISTOPHER J. SMITH
14                                                         Acting Associate Director
                                                           Office of International Affairs
15
                                                              AUDREY B. HEMESATH
16                                                            HEIKO P. COPPOLA
17                                                            Assistant United States Attorneys

18

19

20

21

22

23

24

25

26
            See February 4, 2019, Transcript at 40 (speculating without basis that “execution is certain”
            5

27 following Omar Ameen’s extradition); CR 40 at 1 (asserting that the defense has been “investigating a
   capital murder case from scratch”); CR 76 at 11-12 (declaring that Omar Ameen is “charged with capital
28 murder” and is “innocent”).

                                                          5
30
